IN THE UNITED STATES DISTRICT COURT g L
FOR THE DISTRICT OF MONTANA F u

 

BILLINGS DIVISION

 

Jun 6 2019
Clerk, U $ District Court
District iw
CLAYTON DOUGLAS KIRN,
CV 19-45-BLG-SPW

Petitioner,

Vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS

COMMANDER BODINE; AND RECOMMENDATIONS
ATTORNEY GENERAL OF THE
STATE OF MONTANA,

Respondents.

 

The United States Magistrate Judge filed Findings and Recommendations on
May 15, 2019. (Doc. 5). The Magistrate recommended the Court dismiss Clayton
Kirn’s petition for a writ of habeas corpus as unexhausted. (Doc. 5 at 6).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 5) are ADOPTED IN FULL.

IT IS FURTHER ORDERED the petition (Doc. 1) is DIMISSED as
unexhausted.

The Clerk of Court is directed to enter a judgment of dismissal.

A certificate of appealability is denied.

DATED this 4“ day of June, 2019.

hucwer Leb ile

SUSAN P. WATTERS
United States District Judge
